WiNsuow, J.
The complaint shows that Douglas never was the legal guardian of Mrs. Dudley, although a formal order had been made appointing him. It was supposed, however, that he was her guardian, and he gave his bond, with th& defendants as his sureties, and by means thereof obtained possession of $20,000 worth of property. The bond was given voluntarily. It contravened no statute. It was not even repugnant to the policy of the law. It induced the delivery to the principal of the supposed ward’s entire fortune. It was, within the rule of a vast number of authorities, a good voluntary bond in the hands of Mrs. Dudley. To hold otherwise would be to do rank injustice. 1 Brandt, Suretyship & G. §§ 22, 23; Lewis v. Stout, 22 Wis. 234; Klauber v. Charlton, 45 Wis. 600; U. S. v. Tingey, 5 Pet. 115.
By virtue of the judgment obtained by the plaintiff against Mrs.- Dudley and the garnishment of Mr. Douglas, the plaintiff has undoubtedly become subrogated to the rights of Mrs. Dudley to the amount of his judgment. Such subrogation operates precisely as an assignment by Mrs. Dudley to him of so much of her claim against Douglas. It follows that a good cause of action is stated.
It is manifest that there is no defect of parties plaintiff or defendant.
By the Court.— Order affirmed.